786 F.2d 1165
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ERNEST L. McMINN, Plaintiff-Appellant,v.JAMES WM. KELLY:  JEAN WATERS, Defendants-Appellees.
85-3086
United States Court of Appeals, Sixth Circuit.
2/14/86

S.D.Ohio
AFFIRMED
ORDER
BEFORE:  KRUPANSKY and GUY, Circuit Judges and PECK, Senior Circuit Judge.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action under 42 U.S.C. Sec. 1983, plaintiff seeks injunctive relief directing the certification of the suspension of the execution of his prison sentences.  Defendant Kelly is Clerk of the Supreme Court of Ohio; defendant Waters is Clerk of the Court of Common Pleas of Medina County, Ohio.  The district court, in a single opinion and order, denied several of plaintiff's then-pending motions and caused the action to be dismissed.  Plaintiff has appealed.  On appeal both sides have submitted briefs, plaintiff's having been prepared without benefit of counsel.


3
Upon consideration, we agree with the disposition of this case in the district court.  Our study of the applicable Ohio law, O.R.C. Secs. 2953.09-.11, leads us to the conclusion that defendants are without power to enter the requested suspension order absent an entry by the Supreme Court of Ohio so directing.  The record before us contains no evidence or even suggestion that this order has ever been entered.  This the district court so found and we concur.  The court's decision to dismiss this cause, as well as the denial of various motions filed by plaintiff, is affirmed for these reasons and for the reasons set forth in the order on review.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the final order of the district court be and it is hereby affirmed.